Title: Abigail Adams to John Adams, 12 August 1776
From: Adams, Abigail
To: Adams, John


     
      
       Boston, ca. 12 August 1776
       
      
     
     Yours 30 of July reachd me by Saturdays post, and found me with Johnny and Tommy quite Recoverd from the small Pox. When I first came to Town I was made to believe that the small pox was a very light disorder, and one might pass through it with little or no complaints. Some such instances no doubt there are, and Light it is in comparison of the Natural way, or what it formerly was. As I never saw the disease before I have with those much more experienced been deceived in it now.
     Nabby was the first person who had complaints of our number, hers came on about the 8th day attended with a voilent pain in a tooth which she had which was defective. She was cold and shivery, then a voilent Heat insued; the doctor supposed it the Symptoms of the disorder, a day or two after she had 3 Eruptions upon one of her Eyes. I thought it did not appear like what I had seen which they calld small pox, however I submitted my judgment to those who knew better. But when I found some who were innoculated at the same time failing, I requested the dr. to innoculate her again. Symptoms she has had very severely and very diffirent from what she had before and small pox in plenty, she can reckon 500 allready. She is cleverly only soar, I am much better satisfied now, and we rejoice when we can reckon a hundred. I believe I mentiond to you my Aunts Little Daughter having recoverd of it, but there again we were deceived, the child has been ill these 3 Days and now is broke out with small pox.—Here I have been a month Last fryday, and for ought I see must be for this fortnight to come. I have broke through my resolution of not having Charles innoculated again. I saw I must tarry for Nabby long enough to make an other trial upon him, and have accordingly done it.—We clear of some this week. Sister Betsy and her Neice, Mr. Tufts, Betsy Cranch and Johnny are going tomorrow. My affairs at home which for 3 weeks I laid asleep, wake up now, and make me anxious to get there. I fear they will go to ruin. My Expences here too for so long atime will be much more than I expectd for I thought to be at home in a month at furthest.—Lucy Cranch who I mentiond having taken the Distemper in the Natural Way is cleverly—pretty full and large.—And now about your returning. I am shut up here, and wholly unable to do that for you, which I might endeavour to if I was at home, and then the fate of your poor horse which I must ever lament makes it necessary to procure two Horses and a very great Scarcity there are. I think I should advice you if you could light of a good Horse, to procure one there, as you will stand in need of one when you return.
     A prize was brought in here Last Saturday with 400 Hogsheads of Sugar, 300 of rum and 400 Bags of cotton taken by one White in Capt. Darbys Derby’s employ and is the 7th taken by him within these ten days.
     Mrs. Temple was here to see me a few days past and requested me to make mention of her case to you, and to desire you to render her all the assistance you can. Said she would write to you and state the Situation she was in. She wrote once to the president but had no reply.
     I close to send by the Post rejoiceing in the Prospect I have of soon seeing you. Ever yours.
    